DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2013/0089493.  
Regarding claims 1 and 11, Shin teaches a hydrogen generation system (para [0001]) comprising a polar organic solvent (para [0048] ''The ammonia borane or the ammonia borane derivative which is the hydrogen reservoir may be provided together with a solvent for dehydrogenation. Non-limiting examples of the solvent include", "a polar solvent such as propylene carbonate, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, dimethyl sulfoxide, methylene chloride, chloroform, etc."), and a hydrogen carrier at least partially dissolved in the solvent (para [0060] "As shown in FIG. 1, ammonia borane (1.46 mmol) was added to a 50-ml three-necked flask. After injecting a tetrahydrofuran solvent (2 ml) into the flask, ammonia borane was dissolved by stirring") 
The reference does not teach using both ammonia borane and the derivate together. However, combining equivalents known for the same purpose is considered obvious (MPEP §2144.06). Therefore at the time of invention it would have been obvious for a person of ordinary level of skill in the art to use both the ammonia borane derivate and the ammonia borane in the invention of Shin.
A further different is that claim 1 requires the hydrogen carrier with the ammonia and the ammonia borane derivative to be present in an amount of 75% or more. At the time of invention it would have been obvious to use more hydrogen carrier than the rest of the components of the hydrogen generation system. One skilled in the art would be 
Regarding claims 2, 3 and 12, the reference of Shin teaches formulas 2-4 which can be used in addition to ammonia borane (See Para [0026]). The R groups in the formula are independently a hydrogen atom, a halogen atom, a C1-C20 linear or branched alkyl group optionally substituted (i.e., substituted or unsubstituted) with one or more halogen atom, a silyl group having a C1-C20 linear or branched alkyl group optionally substituted with one or more halogen atom, a C6-C30 aryl group optionally substituted with one or more halogen atom, a C7-C31 aralkyl group optionally substituted with one or more halogen atom, an alkoxy group having a Cl-C20 alkyl group optionally substituted with one or more halogen atom, a C3-C20 alkyl group or a C6-C20 aryl-substituted siloxy group, and these substituents may be optionally connected to form a ring (Para [0027]).  These functional groups encompass the claimed compositions for the alkylamines and bisboranes. 
Regarding claims 4 and 13, the reference of Shin is silent on the ratio of ammonia borane to the derivative. 
However, it would have been obvious for a person of ordinary level of skill in the art to use equal parts (1:1) of both of these as this would be the simplest scenario. 

However at the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of hydrogen carrier to use which would produce a viable amount of hydrogen upon dehydrogenation from the solvent. 
Regarding claims 6, 7 and 15, the reference of Shin teaches using acetonitrile as a solvent for the ammonia borane and the ammonia borane derivative (Para [0048]). 
Regarding claims 8 and 16, the hydrogen density within the carrier is part of the composition and will be within the claimed range since the composition is taught.

Claim 9, 10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2013/0089493, in view of Hillhouse US 2013/0216924. 
Regarding claims 9, 10 and 17, the reference of Shin teaches a hydrogen generation system (para [0001]) comprising a polar organic solvent (para [0048] ''The ammonia borane or the ammonia borane derivative which is the hydrogen reservoir may be provided together with a solvent for dehydrogenation. Non-limiting examples of the solvent include", "a polar solvent such as propylene carbonate, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, dimethyl sulfoxide, methylene chloride, chloroform, etc."), and a hydrogen carrier at least partially dissolved in the solvent (para[0060] "As shown in FIG. 1, ammonia borane (1.46 mmol) was added to a 50-ml three-necked 
The difference between the invention of Shin and that of claim 9 is that claim 9 requires an oxidizing agent such as nitric acid in combination with the hydrogen generation system. 
Hillhouse teaches electricity production in a cell using a hydrogen producing fuel and an oxidant. The reference teaches immobilizing the fuel on an electrode and then exposing the electrode that has the fuel with an oxidant (Para [0024]-[0028]). The 
At the time of filing it would have been obvious for a person of ordinary to release hydrogen from the fuel mixture of ammonia borane and ammonia borane derivative of the Shin reference by contacting the fuel with an oxidant such as nitric acid as taught by Hillhouse. One would be motivated to do use the oxidant of Hillhouse on the fuel mixture of Shin in an effort to release hydrogen. 
Regarding claims 18-21, the reference of Shin teaches a hydrogen generation system (para [0001]) comprising a polar organic solvent (para [0048] ''The ammonia borane or the ammonia borane derivative which is the hydrogen reservoir may be provided together with a solvent for dehydrogenation. Non-limiting examples of the solvent include", "a polar solvent such as propylene carbonate, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, dimethyl sulfoxide, methylene chloride, chloroform, etc."), and a hydrogen carrier at least partially dissolved in the solvent (para[0060] "As shown in FIG. 1, ammonia borane (1.46 mmol) was added to a 50-ml three-necked flask. After injecting a tetrahydrofuran solvent (2 ml) into the flask, ammonia borane was dissolved by stirring") and wherein the hydrogen carrier comprises ammonia borane (para[0008] "In an aspect, the present disclosure provides a method for generating hydrogen from a hydrogen reservoir, comprising releasing 2 equivalents of hydrogen from a total of 3 equivalents of hydrogen from an ammonia borane or an ammonia borane derivative"), Shin further teaches the hydrogen carrier can comprise an alkylamine borane of the formula (1), R1R2HN-BHR3R4 (I), wherein R1 is C1 alkyl; R2, R3 and R4 are each hydrogen, wherein at least one of R1 and R2 is not hydrogen 
The difference between the invention of Shin and that of claim 9 is that claim 9 requires an oxidizing agent such as nitric acid in combination with the hydrogen generation system. 
Hillhouse teaches electricity production in a cell using a hydrogen producing fuel and an oxidant. The reference teaches immobilizing the fuel on an electrode and then exposing the electrode that has the fuel with an oxidant (Para [0024]-[0028]). The reference teaches an embodiment where the fuel is a borane such as ammonia borane (Para [0103]) and the oxidant is an inorganic acid such as nitric acid (Para [0105]). 
At the time of filing it would have been obvious for a person of ordinary to release hydrogen from the fuel mixture of ammonia borane and ammonia borane derivative of the Shin reference by contacting the fuel with an oxidant such as nitric acid as taught by Hillhouse. One would be motivated to do use the oxidant of Hillhouse on the fuel mixture of Shin in an effort to release hydrogen. The nitric acid oxidant is considered as an ignition source or acidic oxidizing agent as claimed. 
Response to Arguments
Applicant’s arguments, see Pg. 2, filed 08/12/2021, with respect to the reference of Ramachandran have been fully considered and are persuasive.  The rejections over the Ramachandran reference have been withdrawn. 
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Regarding the Shin reference Applicant argues that Shin does not teach using both ammonia borane and ammonia borane derivative. However, the new rejection over Shin is based on the idea that it would be obvious to use both of these compounds if the reference teaches that one or the other is used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/           Primary Examiner, Art Unit 1736